Citation Nr: 1102631	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1965.  He had additional service in the U. S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2006 and July 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Veteran testified at hearings before two members of the 
Board, before one in March 2009 and before the other in October 
2010.  Transcripts of each hearing are of record.  Following the 
first hearing, which addressed a claim of service connection for 
tinnitus, the case was remanded in August 2010 so that the second 
hearing could be conducted.  It was anticipated that testimony to 
be presented at the second hearing on the question of service 
connection for vertigo would likely be relevant to the claim of 
service connection for tinnitus.  Because testimony was provided 
with respect to both issues in October 2010, the two members of 
the Board who conducted hearings will participate as part of a 
panel in this case.  

The Veteran submitted additional evidence at the hearing in 
October 2010.  He also submitted a waiver of consideration of the 
evidence by the agency of original jurisdiction (AOJ) in the 
first instance.  The Board will consider the evidence in its 
appellate review.

The August 2010 remand also noted that an application to reopen a 
claim of entitlement to service connection for hearing loss had 
been received.  It was determined that the claim had not been 
adjudicated and it was referred to the AOJ for appropriate 
action.  The claims folder contains a deferred rating decision 
(DRD), dated in September 2010.  The DRD reflects that 
adjudication of the Veteran's claim for service connection for 
hearing loss was to be handled separately through the use of a 
temporary folder.  

The claims folder contains a June 2010 letter from the Veteran 
that appears to have been annotated by RO personnel as a notice 
of disagreement (NOD) with the denial of service connection for 
hearing loss; however, the folders available to the Board do not 
include a recent rating decision addressing such a claim.  If a 
rating decision has been issued and an appeal has been initiated 
with respect to the hearing loss claim, the AOJ should ensure 
that all action necessary to preparing this issue for the Board's 
review is undertaken coincident with the development sought in 
the remand below and prior to returning the case to the Board.


REMAND

The Veteran served on active duty from November 1963 to November 
1965.  He had continued service in the U. S. Army Reserve that 
has not been verified.  The Veteran supplied several military 
documents that record his assignment for active participation in 
the Ready Reserve in February 1966.  He also provided a copy of 
unit orders for a two-week period of active duty for training 
beginning in May 1968.  The Veteran's service treatment records 
(STRs) contain entries dated from 1963 to 1968.  On remand the 
Veteran's military service should be verified.

The Veteran's DD 214 reflects that he initially received training 
as an artillery officer from November 1963 to February 1964.  
However, he did not serve in this capacity on active duty and was 
transferred to the Special Warfare School in April 1964.  He 
received training as a counterinsurgency and special warfare 
staff officer through May 1964.  After that, he was trained as a 
psychological operations officer from May to July 1964.  He 
served in that capacity at the school until his release from 
active duty in November 1965.  He received an Army Commendation 
Medal for his service at the school in November 1965 as indicated 
in documentation provided by the Veteran.

The Veteran's initial claim in March 2006 involved the issue of 
service connection for bilateral hearing loss.  He maintained, 
and continues to maintain, that he was exposed to loud noises in 
service as a result of his artillery training.  He attributes his 
well documented hearing loss to such noise exposure.

At the time of his initial claim, the Veteran provided limited 
copies of private treatment records relating to surgeries 
performed to correct bilateral otosclerosis and post-surgical 
treatment and evaluation.  The Veteran was initially evaluated in 
May 1987.  The records from that time, and a second surgery in 
May 1988 noted that there was no history of vertigo.  Clinical 
records after the Veteran's second surgery noted several 
complaints of dizziness; however, a final entry from July 1988 
said the Veteran reported no dizziness.  That same entry noted 
that the Veteran complained of ringing in his ears when he would 
bend over.  Aside from that entry, there was no mention of 
tinnitus or ringing in the ears in the private records.  

The Veteran has stated and testified that he initially sought 
evaluation from VA while in New York.  He said he went to the VA 
medical center (VAMC) in the Bronx, New York, to be evaluated for 
his hearing loss.  Only two clinical entries from the Bronx VAMC 
are of record.  A September 2002 audiology clinic entry noted 
that the Veteran reported hearing problems after his surgeries.  
He was noted to have hearing aids.  The Veteran was evaluated for 
hearing aids by VA.  He said that his left ear hearing aid helped 
him with his balance.  An ear, nose, and throat (ENT) clinic 
entry from October 2002 also noted the Veteran's history of ear 
surgeries in 1987 and 1988.  It was noted that there was no 
history of vertigo.  Tinnitus, or ringing in the ears, was not 
mentioned.  The Veteran was to have a computed tomography (CT) 
scan.  There is a handwritten note on the entry that the CT scan 
results would be given to a doctor at Mt. Sinai Hospital.  (The 
Bronx VAMC records are incomplete and outstanding records must be 
obtained on remand.)

The Veteran has testified that he was evaluated for his hearing 
loss at Mt. Sinai but did not provide any records from such 
evaluation or authorize the AOJ to obtain them on his behalf.  
Such records would be helpful in assessing the Veteran's claimed 
tinnitus and vertigo over the years and should be obtained on 
remand, if possible.

The Veteran was afforded a VA examination in May 2006.  The 
examiner was asked to address both the Veteran's claimed hearing 
loss and tinnitus.  However, during the course of the 
examination, the examiner indicated that the Veteran reported he 
did not have tinnitus.  Therefore, he did not provide a diagnosis 
or opinion in regard to tinnitus.

The Veteran has testified that he had removed his hearing device 
at the time of the examination and clearly misunderstood any 
question about his having tinnitus.  He has maintained that he 
has intermittent tinnitus.  He believes the examiner wrongly 
recorded that he did not have tinnitus at all.

The Veteran has received medical care, to include for his hearing 
loss, at the VAMC in Minneapolis, Minnesota.  However, there are 
only two treatment entries associated with the claims folder, 
both dated in April 2004.  One entry shows that the Veteran was 
seen in the otolaryngology clinic.  The physician reviewed a 
number of symptoms and, according to the entry, the Veteran 
denied having dizziness, or ringing in the ears.  A list of 
medications was also provided.  They did not include any 
medication for vertigo, to include meclizine, which medicine the 
Veteran later testified was one he had taken for at least 20 
years.  

The Veteran submitted evidence of his being evaluated and treated 
at the University of Minnesota.  He underwent a procedure to 
implant a bone-anchored hearing aid, referred to as a BAHA 
device, at the university.  The treatment was provided by S. C. 
Levine, M.D.  The Veteran submitted statements from Dr. Levine 
dated in April 2008 and April 2009.  Dr. Levine discussed the 
Veteran's surgery and his hearing loss; however, he made no 
reference to the Veteran having either tinnitus or vertigo.  

The Veteran also submitted a statement from a childhood friend 
who knew him before his military service.  A. B. Gertner, Ph.D, 
an audiologist, provided a statement in May 2009.  He noted that 
he grew up with the Veteran.  He said the Veteran came to see him 
shortly after service.  The Veteran had complaints of hearing 
loss and reported occasional dizziness.  Dr. Gertner said that he 
recommended an ENT consultation.  He noted he had reviewed more 
current audiometric records and discussed only the Veteran's 
hearing loss.  There was no reference to any current evidence of 
tinnitus or vertigo.

The Veteran also submitted a statement from his sister at his 
hearing in March 2009.  She established that there was a great 
deal of contact with the Veteran on his return home from active 
duty.  She stated that "I have no recollection of any issues 
that you had with hearing problems and vertigo until shortly 
after you returned from active duty."  There was no further 
discussion as to the symptoms or whether any treatment was 
sought.

In general, the law provides that service connection may be 
granted for disability resulting from disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The absence of 
contemporary STRs is not dispositive of the claim.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case there are relevant medical records that would be 
expected to contain references to tinnitus and/or vertigo.  
Nevertheless, the records do not contain evidence of complaints 
or treatment for the two claimed disabilities as expected.  The 
outstanding VA medical records from both the Bronx and 
Minneapolis VAMCs, which may shed greater light on the Veteran's 
symptoms, must be obtained and associated with the claims folder.  
(The limited entries of record clearly show the Veteran was 
evaluated by audiology/ENT clinics.)  

The treatment records from Dr. Levine would also be helpful in 
assessing the Veteran's claim.  He stated in April 2008 that he 
had followed the Veteran for a long time.  The Veteran also 
testified in October 2010 that he had been taking meclizine for 
his vertigo for 20 years.  However, there are no medical records 
to show that he has been prescribed this medication.  He 
testified that Dr. Levine had prescribed it for him.  This 
further enhances the relevance of Dr. Levine's treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses and approximate dates 
of treatment for all health care 
providers, VA and private, who may 
possess records pertinent to his 
claims.  The AOJ should attempt to 
obtain and associate with the claims 
folder any medical records identified 
by the Veteran that are not already of 
record.  Treatment records from Mt. 
Sinai Hospital in New York and Dr. 
Levine would be especially helpful in 
evaluating the Veteran's claim.

The pertinent treatment records from 
the VAMCs in Minneapolis and the Bronx 
must be obtained and associated with 
the claims folder.   

2.  The AOJ should obtain the 
necessary records and/or information 
to document the Veteran's complete 
military service, to include his 
Reserve service.

3.  Upon completion of the above-
requested development, the AOJ should 
arrange for the Veteran to be 
scheduled for a VA examination by an 
ENT physician.  The claims folder, and 
a copy of this remand, must be 
provided to and reviewed by the 
examiner as part of the examination.  
Testing with a view toward determining 
whether the Veteran has a peripheral 
vestibular disorder/vertigo should be 
conducted.  All other studies, tests 
and evaluations should be performed as 
deemed necessary by the examiner.  The 
results of any testing must be 
included in the examination report.

The examiner is requested to determine 
whether the Veteran suffers from any 
type of a peripheral vestibular 
disorder, such as vertigo, as well as 
tinnitus.  If so, the examiner is 
requested to provide an opinion as to 
the medical probabilities that any 
such diagnosed disability (vertigo or 
tinnitus) is related to the Veteran's 
period of military service.  Each 
opinion should be fully explained, 
with rationale based on medical 
principles and the medical record.

If the examiner determines that he/she 
cannot provide an opinion on the issue 
at hand without resorting to 
speculation, the examiner should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted 
regarding the etiology of any 
diagnosed disorder, or whether 
additional testing or information 
could be obtained that would lead to a 
conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the examiner should be 
undertaken so that definitive opinions 
can be obtained.)

4.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  After completing the requested 
actions and any additional 
notification and/or development deemed 
warranted, the issues on appeal must 
be re-adjudicated.  If any benefit 
sought is not granted, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate time period 
for response.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matters 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



			
             MARK F. HALSEY	U. R. POWELL
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

